In re Disciplinary Counsel; — Other; Applying for Petition for Interim Suspension for Threat of Harm Pursuant to Rule XIX, § 19B.
ORDER
Considering the Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Wade Paul Richard, Louisiana Bar Roll number 19119, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Jeannette Theriot Knoll Justice, Supreme Court of Louisiana